SCHAUER, J.
Defendant appeals from a judgment for plaintiffs in an action to declare unenforceable a conditional sale contract for the sale of an automobile and to recover the amount of plaintiffs’ down payment on such automobile.
The trial court based its judgment upon the following conclusion of law: ‘‘That the Conditional Sales Contract . . . violated the provisions of [now former] Civil Code Section 2982 (a) 5, in that the description, ‘License and Registration $27.00’ is not a sufficient compliance with the provisions of that section.”
Such conclusion is untenable. The quoted language constitutes full compliance with the subject section. (See Stasher v. Harger-Haldeman, ante, p. 23 [22 Cal.Rptr. 657, 372 P.2d 649].)
The judgment is reversed.
Gibson, C. J., Traynor, J., Me Comb, J., Peters, J., White, J., and Dooling, J., concurred.